Citation Nr: 1616682	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  11-14 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a lung disability claimed as bronchial pneumonia.

2.  Entitlement to service connection for residuals of trauma to the nose including surgery.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

The Veteran served on active duty from June 1968 to June 1971, with service in Vietnam and with awards reflecting combat service. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington that denied service connection for the appealed issues.  The appeal was later transferred to the RO in Montgomery, Alabama. 

In September 2011, the Veteran is noted to have withdrawn a request for a hearing before the Board made in his substantive appeal and other correspondence in May 2011.  See 38 C.F.R. § 20.704(d) (2015).

The issue of entitlement to service connection for a lung disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

A current nasal disability has not been demonstrated. 


CONCLUSION OF LAW

The criteria for an award of service connection for residuals of a nasal injury have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2015). 







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

In a November 2008 letter prior to the May 2009 rating on appeal, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West. 2014) and 38 C.F.R. § 3.159(b) (2015).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim. 38 C.F.R. § 3.159 (2015).  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015).  Relevant service treatment, VA and other medical records have been associated with the claims file.  There is not shown to be a need to obtain a VA examination in this instance where the evidence shows no current nasal disability.  

The duties to notify and to assist have been met. 

Service Connection

Service connection generally requires evidence of (1) a current disability; (2) lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease; such diseases are listed in 38 C.F.R. § 3.309(a) and does not include nasal injuries.  See Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013). 

In the absence of proof of present disability, there can be no valid claim of service connection. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Lay statements alone may establish evidence of the existence of an injury or disease incurred or aggravated in combat where the evidence of combat is consistent with the circumstances, conditions or hardships of service, in the absence of an official record of such incurrence or aggravation.  38 C.F.R. § 3.304(d), see also 38 U.S.C.A. § 1154(b) (West 2014) (A presumption is afforded a veteran if he or she is shown to have engaged in combat with the enemy in active service). 

The evaluation of evidence generally involves a three step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible; in determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza, 7 Vet. App. 498, 511.  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2) (West 2002). 

When the evidence is in equipoise, VA shall resolve reasonable doubt in favor of the claimant.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015). 

In his June 2009 Notice of disagreement and a March 2011 statement in support of claim the Veteran described injuring his nose in a combat incident in Vietnam.  He reported that artillery was called in for support, but a round fell short and resulted in a tree limb striking in his face.  He was treated in the field and indicated that this incident resulted in damage to his nose that subsequently required surgery to his nose.  His DD-214 confirms combat service in Vietnam.

Service treatment records are silent for any evidence of an injury to the nose.  He is noted to have had normal findings of his nose on the June 1968 entrance examination, with no complaints of any nose troubles or broken bones on the accompanying report of medical history.  He was treated in November 1968 for symptoms of pharyngitis that included rhinorrhea.  None of the service treatment records disclosed a history of injury to his nose or face.  His November 1971 separation examination continued to show normal examination of his nose.  See VBMS  STRS entered May 8, 2015, pages, 3, 3, 26.  

In September 1974 a few years post service, the Veteran was diagnosed with a deviated septum and underwent elective nasal septal repair surgery.  The pertinent history included a long history of breathing through his nose, especially on the left and a puffing in his left ear occasionally when flying in planes.  None of the records addressing his nasal septal deviation surgery related a history of any trauma to the nose.  See VBMS docs  entered 4/27/09, Medical Record Government 32 pages of VA records from 1974 at pages 3-24; see also VBMS docs entered 4/27/09, Medical Records Government 4 pages at pages 1-4.  

None of the medical records obtained since this surgery and located in both the Virtual VA and VBMS are noted to disclose evidence of a current chronic nasal disability resulting from the post surgery septoplasty surgery.  He is noted to have had mild ENT congestion in November 1976 when treated for an upper respiratory infection.  See VBMS docs entered 4/27/09, Medical Records Government 5 pages at page 1.  A March 2008 Agent Orange clinic program noted the history of nasal surgery described in the early 1970s but revealed him to deny any nasal stuffiness and had no significant findings for the nose.  See VBMS documents entered 12/29/08 Medical Records Government 225 pages VA records at page 111.  Although there was some evidence of sinus issues noted, including an October 2007 neck soft tissue CT noting mild sinus disease; a brain MRI done in February 2008 with a small mucus retention cyst in the left maxillary sinus noted; and a February 2010 head CT noting improved sinusitis; none of the sinus findings were shown to be related to any incident in service including the claimed injury to his face and nose, nor were the sinus findings otherwise linked to any nasal disorder.  See Virtual VA records entered 2/14/10 348 pages CAPRI at page 317; VBMS docs entered 12/29/08 Medical Record Government 225 pages of VA records at pages 21, 27, 29.  

Again the remainder of the records dated through 2015 are silent for any significant findings of nasal problems or evidence of any residuals of injury to the nose.  Although the Veteran is competent to report what happened to him in service, and his lay reports of injury to his nose in combat may be accepted pursuant to 38 CFR 304(d), the Board finds that his opinion as to having a disability to his nose from this incident is lacking in the requisite medical expertise to diagnose a nasal disability and determine such is due to service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board further notes that although he did undergo surgery to repair a deviated septum a few years after service in September 1974, the records from this surgery are noted to be absent of a history of any injury to his nose, which is now claimed by the Veteran.  Thus his credibility regarding the combat-related incident causing a nasal injury resulting in chronic disability is greatly undermined by the fact that he did not provide this history to the doctors treating his deviated septum a few years after service.  

Again the Board finds that the evidence shows a lack of a current disability of the nose following this 1974 surgery, including during the pendency of this claim.  The Board notes that this differs from the situation in McLain v. Nicholson, 21 Vet. App. 319 (2007), which holds that the "current disability" requirement for service connection is met if disability is shown at any time during the claims period.

Thus, given the lack of a current nasal disability, an essential element for the claim of service connection is not met.  Shedden, 381 F.3d at 1167; Brammer , 3 Vet. App. at 225. 

The preponderance of the evidence is against the claim; reasonable doubt does not arise and the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Service connection for a nasal disability is denied.


REMAND

The Veteran is claiming service connection for a lung disorder claimed as pneumonia, but the evidence reflects that he has been diagnosed with chronic obstructive pulmonary disease (COPD) in the records up through 2015.  There is also evidence of a history of asthma, as noted in a September 2015 document.  See Virtual VA CAPRI documents entered 11/6/15, at page 17.  His claim is deemed to encompass any lung/pulmonary disorder, not just pneumonia. Clemons v. Shinseki, 23 Vet App 1 (2009).  He is now alleging via an August 2011 correspondence that he has a lung disorder secondary to exposure to Agent Orange, which he is presumed to have been exposed to due to his service in Vietnam.  The RO has not adjudicated or otherwise developed this matter pursuant to such exposure.  

Although the diseases presently identified as his current pulmonary pathology are not presumptively service-connected based on Agent Orange exposure, the appellant may still establish service connection with proof of direct causation, to include causation by Agent Orange exposure, or with proof of secondary causation or aggravation.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  Moreover, the fact that chronic lung disease was not noted at the Veteran's separation examination does not preclude service connection, as the in-service injury or aggravation element of service connection may be proven by lay or other evidence.  See 38 U.S.C.A. § 1154(b) (West 2014); Dalton v. Nicholson, 21 Vet. App. 23, 37 (2007).  

Finally, the Board finds that pulmonary examination to include testing as appropriate to rule out the possibility of his having a disease of the lungs which is presumptive; specifically the Board notes that respiratory cancers fall within the presumptive disease category secondary to Agent Orange exposure.  38 CFR 3.309(e).  Although the evidence does not currently include such a diagnosis, he is noted to have evidence of lung pathology that includes findings of a calcified granuloma as early as November 1976.   See VBMS docs entered 4/27/09, Medical Records Government 5 pages at page 1.  Further the evidence from pulmonary function testing suggests more than one kind of pulmonary pathology with both obstructive and restrictive findings in the records, with an October 2008 and March 2008 record describing PFT findings from April 2008.  See VBMS docs entered 5/19/09, Medical Record Government 32 pages of VA records from 2008-2009 at pages 5, 28.

Accordingly, the case is REMANDED for the following action:

1.  Make reasonable efforts to obtain any relevant treatment records not already contained in the claims file, including any VA records generated after November 2015.  

2.  Schedule the Veteran for a VA examination with a physician with appropriate expertise to assess the nature and etiology of his claimed pulmonary disorder(s).  The Virtual folder must be reviewed in conjunction with the examination.  All appropriate testing should be conducted.  The examiner should respond to the following:  

a).  Whether it is at least as likely as not (at least a 50 percent probability) that the Veteran has a current pulmonary disorder to include COPD and asthma related to a disease or injury incurred or aggravated during service.   

Although COPD and asthma are not presumptively related to herbicide exposure, the clinician must specifically address whether there is any lung disorder, including by not limited to these disorders, that is related to herbicide exposure conceded as a result of his service in the Republic of Vietnam.  

b).  The examiner should also determine whether the evidence suggests the possibility of a respiratory cancer presumptive to herbicide exposure.   

The examiner should consider all evidence and provide rationale for the opinion. If the examiner cannot provide an opinion without resort to speculation, the examiner should explain whether the limitation is due to the lack of evidence or scientific/medical knowledge.  

3.  Thereafter, readjudicate the issues on appeal. If any benefit sought on appeal remains denied, provide the appellant and her representative with a supplemental statement of the case and allow an appropriate period of time for response before the case is returned to the Board.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


